Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further search and consideration of applicant’s amendments to the claims and remarks, the prior rejection of the respective claims 1-27 under 35 USC 102 as anticipated by Dahl et al., US Pat. No. 8,476,540 alone or, in the alternative, under 35 USC 103 as obvious over Carmo, US Pat. No. 5,507,664 is hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831